DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/03/2022. Claims 1-15 were canceled, and claims 16-31 were newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Logan (U.S. Pat. 6,887,217 B1, hereinafter “Logan”).
Regarding claim 16, Logan discloses baby's mouth simulator for the female breast, the mouth simulator comprising:
a receptacle 17/23 (Fig. 4) for lactated milk;
a milking cuff (see Fig. 3) having a flexible part 20 (Fig. 3; the flexible part 20 is an elastic/stretch bra as disclosed in the Abstract and col. 3, line 15) with which the baby's mouth simulator can be positioned and sealed onto at least the nipples of the female breast 50 and which is configured in a manner such that a manual milking pressure bringing about lactation can be exerted on the nipple and the adjoining regions, wherein by way of the flexible part, the female breast can be gripped with fingers such that a manual milking pressure can be exerted on the female breast by way of the fingers (this limitation is intended use, but Figs. 3 and 4 illustrate the milking pump 11 which is inserted into the milking cuff with flexible part 20 in order to extract milk from the nipple; this extraction can be performed with suction applied manually by the user’s fingers), 
the milking cuff comprising a double cuff (i.e., an outer cuff including flexible part 20 and an inner cuff defining a breast shield 13; see Fig. 3), the double cuff comprising:
an inner sealing cuff 13 (Fig. 10c and 10d) configured to seal the receptacle against the areola (see col. 3, lines 13-15), 
a fixation cuff (i.e., the outer flexible part 20) configured to mechanically fix the baby's mouth simulator on the breast without having a sealing function (it is understood that the outer flexible part 20 supports the inner cuff 13 against the breast 50 without requiring to be sealed);
the receptacle being configured as a vacuum chamber (see paras [0162] and [0164] disclosing that receptacle is devoid of air such that a vacuum is generated by the collection container before use); and
the fixation cuff being larger than the sealing cuff and surrounding the sealing cuff (see Fig. 3 showing that the outer flexible part 20 is larger than, and surrounds, the inner sealing cuff 13).
Regarding claim 18, Logan discloses a reinforcing ring 12 (Fig. 3) which surrounds the receptacle.
Regarding claims 19 and 21, Logan discloses that the baby's mouth simulator is constructed in two or more parts, wherein the parts of the baby's mouth simulator consists of different materials which are connected together (see the various parts illustrated in Figs. 1-3 which are made of different parts as illustrated by the hash marks in the figures; further, the shield 13 is made from conventional shield material, typically rigid, while the fixation cuff 20 is formed from elastic bra material).
Regarding claim 20, Logan discloses that the flexible part is constructed from a soft resilient material (i.e., the flexible part 20 is made from traditional or sports bra material which has soft elastic/stretch material; see col. 1, line 65 to col. 2, line 2).
Regarding claims 22 and 23, Logan discloses a nipple protecting member 19 is provided configured to be inserted into the receptacle 17/23 (see Fig. 4 and col. 3, lines 29-31), and wherein the nipple protecting member can be inserted into the receptacle configured as a vacuum chamber in a sealed manner, and the sealing cuff 20 is connected to the nipple protecting member (see Fig. 4).
Regarding claim 26, Logan discloses that a collecting container 23 (Fig. 4) is configured to be connected to the receptacle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17, 24, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Logan (U.S. Pat. 6,887,217 B1) in view of Kurth (DE 10 2014 103 567, hereinafter “Kurth”).
Regarding claim 17 and 30, it is noted that Logan does not appear to disclose that the receptacle has an opening fitted with a one-way valve configured as a lip valve.
Kurth discloses a baby’s mouth simulator for the female breast, comprising a receptacle with an opening provided with a valve 9, which is a lip valve (see Fig. 5c).
A skilled artisan would have found it obvious at the time of the invention to modify the receptacle of Logan to have an opening provided with a valve, such as the lip valve shown in Fig. 5c of Logan, in order to prevent back-flow of air back into the simulator while allowing free flow of milk therethrough; further, to dispose the valve between the receptacle and the milk collecting container would enable the valve to perform its intended use of allowing free flow of milk into the container but preventing back-flow of air into the stimulator.
Regarding claim 24, Logan does not appear to disclose that the outside of the receptacle has protrusions in which at least parts of the fingers can be accommodated.
Kurth discloses protrusions 2 (Fig. 3b) of the simulator into which fingers can be accommodated.
A skilled artisan would have found it obvious at the time of the invention to modify the receptacle of Logan to have protrusions, as taught in Kurth, in order to facilitate manual milking on the breast.
Regarding claim 27, the limitation “a collecting container is configured to be connected to the receptacle; and the valve or a second valve is disposed between the receptacle and the collecting container” does not positively require the collecting container (the limitations written as a mouth simulator with a receptacle configured to connect to collecting container); nonetheless, to dispose the valve between the receptacle and a milk collecting container would enable the valve to perform its intended use of allowing free flow of milk into the container but preventing back-flow of air into the stimulator.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Logan (U.S. Pat. 6,887,217 B1) in view of Kurth (DE 10 2014 103 567), further in view of Silver (WO 2009/015206 A1, hereinafter “Silver”).
Regarding claim 25, it is noted that Logan in view of Kurth does not appear to disclose openers that are stiffer than the protrusions and that are configured to be inserted into the protrusions instead of the fingertips.
Silver discloses a breast pump having stiff openers which can be used to push against the breast while being permitted to stretch or deform, in order to provide a “rolling diaphragm” structure (see para [0031]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Logan and Kurth in order to provide openers, in order to perform the stretching or deformation of the breast taught in Kurth without requiring the user’s hand to perform the action. 

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Logan (U.S. Pat. 6,887,217 B1) in view of Kurth (DE 10 2014 103 567), further in view of Pacini (U.S. Pub. 2009/0194116 A1, hereinafter “Pacini”).
Regarding claim 28, it is noted that Logan, as modified by Kurth, does not appear to disclose that the stimulator further comprises an arm cuff configured for the collecting container, and as per claim 31, the arm cuff is configured for fastening the collection container to the wrist or to the forearm.
Pacini discloses a milking cuff for a breast pump, having an arm cuff 5 (Fig. 1) which, though shown to be used for an arm, may also be fastened to the wrist or the forearm (for instance, by moving the cuff to the arm or wrist area). 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Logan to provide an arm cuff as taught in Pacini, as modified by Kurth, in order to facilitate holding the collecting container in place for hands-free use of the breast pump (as taught in Pacini at para [0007]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al (U.S. Pub. 2019/0240386 A1) in view of Fridman (U.S. Pub. 2015/0065994 A1, hereinafter “Fridman”), further in view of Powell (U.S. Pat. 4,740,196, hereinafter “Powell”).
Regarding claim 29, it is noted that Larsson does not appear to disclose a collecting bag with a mechanical vibrator.
Fridman discloses a breast pump system having a storage bag 436 (Fig. 1; see also para [0200]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Logan so that the collection container is a bag, in order to allow the collection container to deflate and collapse to save space during storage (see Fridman at para [0200]).
Powell discloses a breast pump apparatus having a mechanical vibrator 32 (Fig. 3) associated with a collecting portion 18 (Fig. 3), via a bulb 16 (Fig. 3).
A skilled artisan would have found it obvious at the time of the invention to modify the collecting bag 9 of Larsson to incorporate a mechanical vibrator, in order to improve lactation and more closely simulate the experience of a nursing infant (see Powell at col. 4, lines 17-20).


Response to Arguments
Applicant's arguments filed in the Remarks on 10/03/2022 (hereinafter “Remarks”) have been fully considered.
Applicant’s arguments regarding the claim objections and rejections under 35 U.S.C. 112 have been considered in light of the claim amendments, and have been withdrawn where appropriate.
Applicant’s arguments regarding the rejections of claims under 35 U.S.C 102 and 103 based on Larsson (Remarks, pgs. 7-8) have been considered. This rejection has been withdrawn in light of the amendments to the claims.
Applicant’s arguments regarding the rejections of claims under 35 U.S.C. 103 based on Logan (Remarks, pg. 9) have been considered, but are not persuasive.
Specifically, Applicant argued that Logan discloses “two separate structures (brasserie cup and shield) that together have at best a similar effect to a double cuff, but are structurally different” from Applicant’s invention. However, Applicant did not explain how the brasserie cup and shield of Logan is “structurally different” from Applicant’s claimed invention. 
The term “double cuff” has been interpreted to mean two cuffs. Applicant’s recitation of “the double cuff comprising: an inner sealing cuff …; [and] a fixation cuff…” also illuminates meaning of a “double cuff” as an apparatus with an “inner sealing cuff” and a “fixation cuff”. Claim 1 does not otherwise recite the structural configuration of either cuff, referring only to their intended use (i.e., the “inner sealing cuff configured to seal the receptacle against the areola; a fixation cuff configured to mechanically fix the baby's mouth simulator on the breast without having a sealing function”). This structure is anticipated by Larsson.
 Applicant further argued that Logan does not disclose the intended use of the milking cuff, i.e., the cuff being “configured in a manner such that a manual milking pressure which brings about lactation can be exerted on the nipple and the adjoining regions, wherein by means of the flexible part, the female breast can be gripped with fingers such that a manual milking pressure can be exerted on the female breast by means of the fingers”. 
Examiner notes that the above subject matter recites an intended use of the milking cuff, and does not appear to impart additional structure to the cuff. In this case, Applicant has not persuasively argued why the device of Logan is incapable of performing such use. 
Applicant argued that Logan “gives no indication” that a manual milking pressure could be affected by means of fingers through the brasserie cup 20 and shield 13 of Logan (Remarks, pg. 9). 
It is initially recognized that Applicant acknowledged that the device of Logan “could” perform the claimed function (Remarks, pg. 9, stating that “a manual pressure could be affected by means of fingers through brasserie up 20 and the shield 30” of Logan). This appears to amount to an acknowledgement that the device of Logan is capable of performing the claimed function.
Even so, Logan need not give explicit explanation of the intended use of the device. MPEP 2114 instructs that that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See also See also Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)  (“apparatus claims cover what a device is, not what a device does.").
Applicant further acknowledged that Logan discloses an elastic brasserie cup 20 (Remarks, pg. 9) but nonetheless argued that Logan does not show that the bra 20 allows manual milking pressure through the bra 20 and the shield 13 by means of  fingers. Yet Applicant has not provided any evidence that the elastic cup is incapable of allowing this use to occur; indeed, it would seem that an elastic cup would facilitate this use, rather than inhibit it.
For these reasons, the rejections over Logan are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
10/17/2022